Case 2:20-cv-07159-SB Document 21-31 Filed 10/23/20 Page 1 of 5 Page ID #:433




                  EXHIBIT EE
                                                                   Case
                                                                   Case 2:20-cv-07159-SB
                                                                        2:18-bk-15829-NB Document
                                                                                          Doc 13 21-31    Filed 10/23/20
                                                                                                  Filed 05/30/18   EnteredPage 2 of 517:15:08
                                                                                                                           05/30/18    Page ID #:434
                                                                                                                                               Desc
                                                                                           Main Document      Page 1 of 4


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgfllp.com
                                                                      Faye Rasch, State Bar No. 253838                              FILED & ENTERED
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 950
                                                                    4 Costa Mesa, California 92626                                        MAY 30 2018
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002                                    CLERK U.S. BANKRUPTCY COURT
                                                                                                                                     Central District of California
                                                                    6 Attorneys for Creditor, Wellgen Standard, LLC                  BY sumlin     DEPUTY CLERK


                                                                    7
                                                                                                                              CHANGES MADE BY COURT
                                                                    8                           UNITED STATES BANKRUPTCY COURT

                                                                    9                            CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                   LOS ANGELES DIVISION

                                                                   11 In re                                           Case No. 2:18-15829-NB
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 PHILIP JAMES LAYFIELD ,                         Chapter 7
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                   13                 Debtor.                         ORDER GRANTING WELLGEN
                                                                                                                      STANDARD, LLC'S MOTION FOR ORDER
                                                                   14                                                 APPOINTING AN INTERIM TRUSTEE
                                                                                                                      UNDER 11 U.S.C § 303(g)
                                                                   15
                              Tel 714-966-1000




                                                                   16                                                 DATE: May 29, 2018
                                                                                                                      TIME: 11:00 a.m.
                                                                   17                                                 CTRM: 1545

                                                                   18         On May 29, 2018, a hearing was held in the above-captioned Court on the Motion for
                                                                   19 Order Appointing an Interim Trustee Under 11 U.S.C. § 303(g) (the “Motion”) filed by
                                                                   20 creditor, Wellgen Standard, LLC. Appearances were as noted on the record. The Court’s

                                                                   21 tentative ruling, adopted as its final ruling, is attached hereto. The Court having taken

                                                                   22 judicial notice of the proceedings in the related case of In re Layfield & Barrett, case no.

                                                                   23 2:17-bk-19548-NB, an interim trustee shall be appointed pursuant to 11 U.S.C §§ 303(g)

                                                                   24 and 701 and Rule 2001 of the Federal Rules of Bankruptcy Procedures. Based on that

                                                                   25 and for the reasons set forth in the Motion, including in particular the risk of concealment,

                                                                   26 waste, or loss of assets of the estate, and the public interest in protecting clients and other
                                                                   27 creditors of Mr. Layfield and/or his firms, and the evidence, argument and statements of

                                                                   28 counsel at the time of the hearing, and for good cause shown,
                                                                        1170391.1                                                                                     ORDER
                                                                   Case
                                                                   Case 2:20-cv-07159-SB
                                                                        2:18-bk-15829-NB Document
                                                                                          Doc 13 21-31    Filed 10/23/20
                                                                                                  Filed 05/30/18   EnteredPage 3 of 517:15:08
                                                                                                                           05/30/18    Page ID #:435
                                                                                                                                               Desc
                                                                                           Main Document      Page 2 of 4


                                                                    1           IT IS HEREBY ORDERED:

                                                                    2           1.    The Motion is granted;

                                                                    3           2.    The Office of the United States Trustee is directed to appoint a Chapter 7

                                                                    4                 Trustee in the above-captioned chapter 7 bankruptcy case to assume all of

                                                                    5                 the duties of a trustee under 11 U.S.C. § 704; and

                                                                    6           3.    Bond shall be set at $-0- (subject to later adjustment as may be directed by

                                                                    7                 the United States Trustee or, upon appropriate motion, by this Court).

                                                                    8
                                                                                                                    ###
                                                                    9

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 950
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14

                                                                   15
                              Tel 714-966-1000




                                                                   16

                                                                   17

                                                                   18

                                                                   19
                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: May 30, 2018
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1170391.1                                    2                                         ORDER
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 13 21-31    Filed 10/23/20
                               Filed 05/30/18   EnteredPage 4 of 517:15:08
                                                        05/30/18    Page ID #:436
                                                                            Desc
                        Main Document      Page 3 of 4




                           012345ÿ738349ÿ81 3ÿ 3
                            4138ÿ2  9323ÿÿ82128
                                      9ÿ1449
                                54ÿ42ÿ891ÿ492521
                                 3ÿÿ84158
! 4958ÿ"8ÿ#$ÿ#%&                                                        '4821ÿ( ÿÿÿÿÿÿÿÿÿÿÿ
))*++ÿ-.
#0&1&#$ /22ÿ849ÿ8245                                                          /834ÿ2
    34%% 567ÿ69:ÿ;<=><?ÿ@<6ÿ<6A96ÿBCC<>?=>?7ÿB?ÿ>?=96>D
              =6EF=99ÿE?A96ÿGGÿHIJIKIÿF9L=><?ÿMNMOPQ
                                    STUVWXÿ R
   !4138324ÿ( 210
      YCC9B6B?L9Fÿ69ZE>69Aÿ[E=ÿ=9\9C]<?>LÿBCC9B6B?L9FÿB69ÿC96D>==9AÿOBFÿEFEB\Qÿ>@
      BA^B?L9ÿB66B?79D9?=FÿB69ÿDBA9ÿO_``ÿaaaILBL[IEFL<E6=FI7<^bÿcdEA79Fbcÿ
      ceBF<?bÿfIcbÿcg?F=6EL=><?Fhi6<L9AE69FcQIÿ
      JE[j9L=ÿ=<ÿB?kÿ<6B\ÿO<6ÿa6>==9?Qÿ<CC<F>=><?ÿB=ÿ=]9ÿ]9B6>?7bÿB?AÿB?kÿ69C\kbÿ=]9ÿ
      =9?=B=>^9ÿ6E\>?7ÿ>F:ÿ
                  OGQÿ=<ÿ=Bl9ÿjEA>L>B\ÿ?<=>L9ÿ<@ÿ=]9ÿC6<L99A>?7Fÿ>?ÿ=]9ÿ69\B=9AÿLBF9ÿOg?ÿ
                  69ÿmBk@>9\AÿnÿeB669==bÿLBF9ÿ?<Iÿo:Gpq[lqGrstuqfeQbÿB?Aÿ[BF9Aÿ<?ÿ
                  =]B=ÿB?Aÿ=]9ÿB67ED9?=FÿB?Aÿ9^>A9?L9ÿ>?ÿ=]9ÿD<=><?ÿCBC96F:ÿ
                  OoQÿ=<ÿ76B?=ÿ=]9ÿD<=><?vÿ
                  OMQÿ=<ÿ>FFE9ÿB?ÿ<6A96:
                      OBQÿA>69L=>?7ÿ=]9ÿBCC<>?=D9?=ÿ<@ÿB?ÿ>?=96>Dÿ=6EF=99ÿCE6FEB?=ÿ=<ÿ
                          GGÿHIJIKIÿMNMO7QÿB?AÿpNGÿB?AÿwE\9ÿoNNGÿOx9AIÿwIÿeB?l6IÿiIQÿ
                          @<6ÿ=]9ÿ69BF<?FÿF9=ÿ@<6=]ÿ>?ÿ=]9ÿD<=><?bÿ>?L\EA>?7ÿ>?ÿCB6=>LE\B6ÿ
                          =]9ÿ6>Flÿ<@ÿL<?L9B\D9?=bÿaBF=9bÿ<6ÿ\<FFÿ<@ÿBFF9=Fÿ<@ÿ=]9ÿ
                          9F=B=9bÿB?Aÿ=]9ÿCE[\>Lÿ>?=969F=ÿ>?ÿC6<=9L=>?7ÿL\>9?=FÿB?Aÿ<=]96ÿ
                          L69A>=<6Fÿ<@ÿ;6IÿmBk@>9\AÿB?Ah<6ÿ]>Fÿ@>6DFbÿB?Aÿ
                      O[QÿA>69L=>?7ÿ=]9ÿ>?=96>Dÿ=6EF=99ÿ=<ÿBFFED9ÿB\\ÿ<@ÿ=]9ÿAE=>9Fÿ<@ÿBÿ
                          =6EF=99ÿE?A96ÿGGÿHIJIKIÿpNtvÿB?A
                  OtQÿ=<ÿF9=ÿ=]9ÿ[<?AÿB=ÿyqNqÿOFE[j9L=ÿ=<ÿ\B=96ÿBAjEF=D9?=ÿBFÿDBkÿ[9ÿ
                    A>69L=9Aÿ[kÿ=]9ÿH?>=9AÿJ=B=9Fÿz6EF=99ÿ<6bÿEC<?ÿBCC6<C6>B=9ÿ
                    D<=><?bÿ[kÿ=]>FÿK<E6=QI
      {|}~}_`ÿ}|`|ÿL9C=ÿ=<ÿ=]9ÿ9=9?=ÿ=]B=ÿ=]>FÿK<E6=ÿ>FÿC96FEBA9Aÿ=<ÿBA<C=ÿ
      B?kÿA>@@969?=ÿ6E\>?7bÿ=]9ÿD<^B?=ÿ>FÿA>69L=9Aÿ=<ÿB==BL]ÿBÿL<Ckÿ<@ÿ=]>Fÿ=9?=B=>^9ÿ
      6E\>?7ÿ=<ÿBÿC6<C<F9Aÿ<6A96bÿa]>L]ÿDEF=ÿ[9ÿ\<A79Aÿ^>BÿmHÿa>=]>?ÿpÿABkFÿB@=96ÿ
      =]9ÿ]9B6>?7ÿAB=9bÿ=]969[kÿ>?L<6C<6B=>?7ÿ=]>Fÿ=9?=B=>^9ÿ6E\>?7ÿBFÿ=]>FÿK<E6=Fÿ@>?B\ÿ
      6E\>?7Iÿÿ``ÿmewÿrNoGqGO[QOGQOeQI
shorhoNGuÿr:No:MoÿY;                     iB79ÿsGÿ<@ÿr
                                         EXHIBIT 1
Case
Case 2:20-cv-07159-SB
     2:18-bk-15829-NB Document
                       Doc 13 21-31    Filed 10/23/20
                               Filed 05/30/18   EnteredPage 5 of 517:15:08
                                                        05/30/18    Page ID #:437
                                                                            Desc
                        Main Document      Page 4 of 4




                           012345ÿ738349ÿ81 3ÿ 3
                            4138ÿ2  9323ÿÿ82128
                                      9ÿ1449
                                54ÿ42ÿ891ÿ492521
                                 3ÿÿ84158
! 4958ÿ"8ÿ#$ÿ#%&                                                       '4821ÿ( ÿÿÿÿÿÿÿÿÿÿÿ
))*++ÿ-.
0!111 /22ÿ849ÿ8245                                                         /834ÿ2
      34ÿ6778696:;8<ÿ698ÿ:=>ÿ98?@A98Bÿ6>ÿ>C8ÿ<>69>ÿ=4ÿ>CA<ÿ>8:>6>AD8ÿ9@EA:FÿG@>ÿH=@ÿ
      IA<Cÿ>=ÿBA<7@>8ÿ>C8ÿ>8:>6>AD8ÿ9@EA:FJÿ=9ÿ4=9ÿ4@9>C89ÿ8K7E6:6>A=:ÿ=4ÿL6778696:;8<ÿ
      98?@A98BM698ÿ:=>ÿ98?@A98BJLÿ7E86<8ÿ<88ÿN@BF8ÿO6<=:P<ÿQ9=;8B@98<ÿR7=<>8Bÿ6>ÿ
      IIIS;6;GS@<;=@9><SF=DTÿ>C8:ÿ<869;Cÿ4=9ÿL>8:>6>AD8ÿ9@EA:F<SLÿÿ34ÿ6778696:;8<ÿ
      698ÿ98?@A98BJÿ6:BÿH=@ÿ46AEÿ>=ÿ677869ÿIA>C=@>ÿ6B8?@6>8EHÿ98<=EDA:Fÿ>CA<ÿU6>>89ÿ
      GHÿ;=:<8:>Jÿ>C8:ÿH=@ÿU6HÿI6AD8ÿH=@9ÿ9AFC>ÿ>=ÿG8ÿC869Bÿ=:ÿU6>>89<ÿ>C6>ÿ698ÿ
      6779=79A6>8ÿ4=9ÿBA<7=<A>A=:ÿ6>ÿ>CA<ÿC869A:FS
                                    83ÿV18321
   4W3X9YZ
       [\]^]_ÿ̀abcdÿeafg]c^h                      [ijÿkc




lMmnMmpqrÿnspmstmÿuv                     Q6F8ÿlmÿ=4ÿno
                                         EXHIBIT 1
